GUIDRY, Judge.
For the reasons assigned in the companion case of Shively et al. v. Pickens et al., 346 So.2d 1314, we conclude that the accident giving rise to this litigation was caused solely and proximately by the negligence of the defendant, State of Louisiana, through the Department of Highways. Accordingly, we affirm the trial court’s determination that the defendant is liable in damages to the plaintiff.
In this case the trial court awarded plaintiff the principal sum of $4120.15 for both special and general damages. The amount due as special damages was stipulated. The trial judge awarded plaintiff the sum of $3000.00 in general damages, his injuries being described in trial judge’s written reasons for judgment as follows:
“The court finds that as a result of this accident, the plaintiff sustained a cervical and lumbosacral strain, was struck in the groin, and suffered contusions of his chest and right ankle.”
Although the Highway Department does not question the quantum of this award we have reviewed same in light of the principles of appellate review of damage awards recently reiterated in Coco v. Winston Industries, Inc., 341 So.2d 332 (La.1977) and conclude that such award should not be disturbed.
For the reasons assigned the judgment appealed from is affirmed, defendant-appellant to be taxed with such costs as are legally assessable against it under LSA-R.S. 13:4521.
AFFIRMED.